Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 1 of 33 Page ID #1390




                       UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF ILLINOIS

MADISON COUNTY, ILLINOIS,                               )
                                                        )
        Plaintiff,                                      )       Cause No.: 3:21-cv-254
                                                        )
vs.                                                     )
                                                        )
MCKINSEY & COMPANY, INC. and                            )       Removed from the Circuit Court
NAHEED T. BASHIR, M.D.,                                 )       of the Third Judicial Circuit,
                                                        )       Madison County, Illinois
        Defendants.                                     )       Cause No. 2021 L 000139
                                                        )

                MEMORANDUM IN SUPPORT OF MOTION TO REMAND

        COMES now the Plaintiff, Madison County, Illinois, by and through its undersigned

attorneys, and for its Memorandum in Support of Motion to Remand, pursuant to 28 U.S.

Code § 1447, states as follows:

                                            ARGUMENT

        I.      BOTH THE PLAINTIFF AND DEFENDANT NAHEED T. BASHIR, M.D.
                ARE CITIZENS OF ILLINOIS SUCH THAT THERE IS NO DIVERSITY
                OF CITIZENSHIP, AND NO FEDERAL SUBJECT MATTER
                JURISDICTION FOR THIS CLAIM.

        Federal law requires that a case be remanded from federal to state court if at any time prior

to final judgment it appears that the federal court lacks subject matter jurisdiction: “[i]f at any time

before final judgment it appears that the district court lacks subject matter jurisdiction, the case

shall be remanded.” 28 U.S.C.A. § 1447(c)(West).                A defendant only has the right to

remove a case from state to federal court when the federal court could exercise jurisdiction in the

first instance. Oshana v. Coca-Cola Co., 472 F.3d 506, 510 (7th Cir. 2006). An out-of-state

defendant who wants to remove must bear a heavy burden to establish fraudulent joinder. The

defendant must show that, after resolving all issues of fact and law in favor of the plaintiff, the

plaintiff cannot establish a cause of action against the in-state defendant. Poulos v. Naas Foods,
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 2 of 33 Page ID #1391




Inc., 959 F.2d 69, 73 (7th Cir. 1992). “The party seeking removal has the burden of establishing

federal jurisdiction, and federal courts should interpret the removal statute narrowly, resolving any

doubt in favor of the plaintiff's choice of forum in state court.” Schur v. L.A. Weight Loss Centers,

Inc., 577 F.3d 752, 758 (7th Cir. 2009).

       In this matter, the Plaintiff properly brought its state law claims against Mckinsey &

Company, Inc (“McKinsey”) and Naheed T. Bashir, M.D. (“Bashir”) in the Circuit Court of

Madison County, Illinois. Plaintiff is an Illinois county. The removing defendant McKinsey and

the Plaintiff agree that Madison County is considered a citizen of Illinois for purposes of diversity.

Indiana Port Comm’n v. Bethlehem Steel Corp., 702 F.2d 107, 109 (7th Cir. 1983) (quoting Moor

v. County of Alameda, 411 U.S 693, 717, 93 S.Ct. 1785, 1799, 36 L.Ed.2d 596 (1973)). However,

with regard to the Illinois defendant in the case, Dr. Bashir, McKinsey asserts that this Illinois

resident is domiciled in Missouri. McKinsey cites to no law for its novel, unsupported theory that

an Illinois resident can be domiciled in Missouri based on her employment. Plaintiffs legal

research likewise discloses no viable theory by which a longtime Illinois resident may be

considered to be domiciled in Missouri based on employment or professional licensure alone. She

is licensed and has an office in Illinois as well. It was the discipline, probation, applied to her

Illinois license in 2020 that alerted the Plaintiff to her practices. Many individuals domiciled in

one state, particularly near a border, choose to work in a neighboring state but that does not convert

them to a citizen of that neighboring state. Defendant Dr. Bashir lives at 211 Clairmont Dr. in

Belleville, Illinois and was served at her residence. Ex. 1, Affidavit of Process Servicer.

       As such, the Plaintiff and Defendant Dr. Bashir are both citizens of Illinois for purposes of

jurisdictional analysis such that diversity of citizenship, as required by 28 U.S.C.A. § 1332, does




                                                  2
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 3 of 33 Page ID #1392




not exist. Absent diversity of citizenship, no federal subject matter jurisdiction exists, and this

matter must be remanded to state court.

        II.     THE DEFENDANTS ARE PROPERLY JOINED.

        The Code of Civil Procedure provides that any person may be made a defendant who is

alleged to have a claim or interest in the controversy or transaction out of which the controversy

arose, or whom it is necessary to join for the complete determination of any question involved in

the case, or against whom liability is asserted arising out of the same transaction. Cook ex rel.

Cook. v. AAA Life Ins. Co., 2014 IL App (1st) 123700, ¶ 35, 13 N.E.3d 20, 34 (citing, 735 ILCS

5/2–405(a)). Joinder rules in federal court are even broader: defendants may be joined where

“(A) any right to relief is asserted against them jointly, severally, or in the alternative with respect

to or arising out of the same transaction, occurrence, or series of transactions or occurrences; and

(B) any question of law or fact common to all defendants will arise in the action.” Fed. R. Civ. P.

20. A defendant is properly joined even if it is not part of the same transaction or occurrence so

long is it is part of the same “series of transactions or occurrences.”

        In this case, the claims against McKinsey and Bashir arise out of the very same transaction,

or, at the very least, the same series of transactions. They are joint tortfeasors jointly liable for the

relief sought, and there are common questions of law and fact among the claims. McKinsey is

generally alleged to have been responsible for the design and implement a sales strategy for

OxyContin that would triple the sales of the prescription medication OxyContin while Dr. Bashir

is alleged to have been one of the physicians influenced by the sales strategy who was a necessary

link in the chain, prescribing medications that would eventually be responsible for the opioid crisis

in the county. Dr. Bashir was fined and placed on probation for inappropriately prescribing




                                                   3
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 4 of 33 Page ID #1393




controlled substances. Each defendant was a necessary component to the opioid sales that have

harmed the Plaintiff.

        Both are alleged to be joint tortfeasors having contributed to the same opioid sales, public

nuisance, and injury. McKinsey claims that the conduct alleged against the two defendants is

different, but that is not the test. The relationship of defendants in this case is like an intersectional

car accident where defendant one is alleged to have motioned to defendant two that it was safe to

enter a dangerous intersection, and defendant two is alleged to have followed that advice and

proceeded into the dangerous intersection. The defendants in this case are different links in the

same chain of events that resulted in opioid medication pouring into the county. As such, they are

joint tortfeasors, the claims share factual issues as to the propriety of prescriptions, the claims share

issues as to the propriety of damages, and multiple causes of action asserted in the suit are lodged

against both parties so that legal issues are shared as well.        Both parties are alleged to have

contributed to the same public nuisance as necessary parts of the same distribution scheme. Under

either Illinois or federal law, there is no legitimate issue as to whether these joint tortfeasors are

properly joined as defendants in this case.

        The only issue presented by joinder of these defendants is that Dr. Bashir is not diverse,

and McKinsey wants the Court to ignore that so that it may shop the case to a preferred forum.

                a. The Court should not sever a properly joined non-diverse defendant to
                   create subject matter jurisdiction where there was none upon removal.

        For the second time, McKinsey presents a novel theory that if any party to a state court

case is not diverse, they can simply be severed by the Court to create diversity jurisdiction. The

law does not recognize such gamesmanship and it would be an upheaval of longstanding procedure

to do so.




                                                    4
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 5 of 33 Page ID #1394




        In an attempt to suggest that this is a viable procedure in the Seventh Circuit, McKinsey

erroneously cites Todd by Todd v. Merrell Dow Pharmaceuticals, Inc., 942 F.2d 1173, 1178 (7th

Cir. 1991), amended (Oct. 18, 1991) for the proposition that a physician is not an indispensable

party to an action against a products liability defendant such that a physician may be severed.

Based on Todd, McKinsey argues that Dr. Bashir should be severed so that McKinsey’s choice of

forum in federal court can be substituted for the Plaintiff’s. However, Todd did not involve

severing a party. To the contrary, the question in Todd was whether plaintiff should be allowed to

join the physician defendant, avoid the pending adverse judgment in federal court and retreat to

state court. Id. Todd, itself, indicates that in a case like the one at bar where a non-diverse

physician defendant is properly joined in state court, remand is the proper course:

                Characterizing her argument as “jurisdictional,” Todd now maintains that it
                can never be waived. But the opportunity to join Dr. Boothe that is accorded
                Todd under state law is not a “jurisdictional” right that cannot be
                surrendered. The district court presumably should have remanded this suit
                to state court for lack of diversity jurisdiction if Todd had exercised her
                state law option to join Dr. Boothe, a non-diverse party.

942 F.2d at 1178 (emphasis added). Rather than supporting McKinsey’s claims that Dr. Bashir is

merely a dispensable party that can be severed to serve McKinsey’s end, in the Todd case, the

Seventh Circuit stated that if a physician defendant is joined in state court, a district court should

remand for lack of diversity jurisdiction—precisely the relief that Plaintiff requests in this motion.

                b. Dr. Bashir is not fraudulently joined as the claims alleged in the
                   Complaint are viable.

        To establish fraudulent joinder, a removing defendant must show that, after resolving all

issues of fact and law in favor of the plaintiff, the plaintiff cannot establish a cause of action against

the in-state defendant. Morris v. Nuzzo, 718 F.3d 660, 666 (7th Cir. 2013). Put differently, the

defendant has the “heavy burden” of showing that the plaintiff’s claim has “no chance of success”




                                                    5
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 6 of 33 Page ID #1395




against the non-diverse defendant. Poulos v. Naas Foods, Inc., 959 F.2d 69, 73 (7th Cir. 1992).

The Court’s role in evaluating allegations of fraudulent joinder is “to determine whether Plaintiff’s

complaint provides a reasonable basis for predicting that the plaintiff might be able to recover

against an in-state defendant ... not to ascertain the merits of [the] claim.” Feeley v. Bayer Corp.,

18-CV-2090-NJR-GCS, 2019 WL 4261545, at *3 (S.D. Ill. Sept. 9, 2019), quoting, Asperger v.

Shop Vac Corp., 524 F. Supp. 2d 1088, 1096 (S.D. Ill. 2007).

       In this case, McKinsey’s fraudulent joinder claim fails because it fails to accurately state

the facts alleged against defendants in the Complaint and because it fails to account for Illinois

law providing a discovery rule for claims that cannot be ascertained.

       As to the facts asserted in the Complaint, McKinsey posits a five-year statute of limitations

for each of the claims asserted against Dr. Bashir in its Notice of Removal. (Doc. 1, ¶ 47(a)-(d)).

Then, McKinsey cherry picks a date from the Complaint more than five years prior to filing to

claim that the filing is out of time. In order to concoct a fraudulent joinder argument, McKinsey

recognizes its bad conduct from the years 2008 to 2014 alone and pretends that the Complaint

alleges nothing later about McKinsey and Dr. Bashir. (Doc. 1, ¶ 48)(citing the Complaint at ¶¶

170, 208 and 209. This is an incomplete and inaccurate characterization of the Complaint. In the

same paragraphs incompletely referenced by McKinsey, the Complaint alleges conduct by

McKinsey and Bashir in 2018 and 2019:

               •   “Madison County prescription rates with regard to opioid medication
                   are categorized as extremely high and far aabove the national average
                   for the period beginning in 2010 and running through 2019;”
                   (Complaint, ¶ 208 (a))

               •   “Madison County set a record-breaking 109 drug-related deaths in
                   2018, according to the annual coroner’s report.” (Complaint, ¶ 208
                   (c)).\




                                                 6
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 7 of 33 Page ID #1396




Elsewhere, the Complaint expressly alleges that McKinsey’s efforts to increase sales persisted

after 2017:

                On October 23, 2017, the president of the United States declared the
                ongoing nationwide opioid epidemic a “public health emergency.” Even at
                this late hour in the crisis, McKinsey continued to propose solutions to the
                Sacklers and Purdue to further boost opioid sales. These solutions were
                fashioned, in perfect McKinsey parlance, as “high impact interventions to
                rapidly address market access challenges.”

(Complaint, ¶ 175). With regard to Dr. Bashir, the Complaint is clear that the administrative

finding related to her was handed down in 2020, where her physician and surgeon license was

placed on indefinite probation for a minimum of two years and she was fined $5,000 due to

inappropriately prescribing controlled substances. (Complaint, ¶¶ 194-196). This information was

published in the Illinois Department of Financial and Professional Regulation published

Disciplinary Reports for 2020. (Complaint, fn. 62).

        In determining the issue of fraudulent joinder, the Court must give the benefit of factual

and legal inferences to the plaintiff. Veugeler v. Gen. Motors Corp., 96 C 7278, 1997 WL 160749,

at *2 (N.D. Ill. Apr. 2, 1997). In this case the Complaint expressly references conduct and injury

in 2017, 2018 and 2019 leading up to sanctions handed down in 2020. There are situations where

the tortious conduct is continuing, and the limitations period begins on the date of the last injury

(the date the tortious acts cease). Powell v. City of Danville, 253 Ill. App. 3d 667, 669, 625 N.E.2d

830, 831 (1993). The clear inference is that Dr. Bashir’s conduct and that of McKinsey continued

after 2016 so that, on the facts of the Complaint, there is no issue as to the running of a five-year

statute of limitations.

        Further, Illinois employs a discovery rule to determine when actions accrue. It is settled,

for example, that the discovery rule applies in determining when plaintiff's nuisance causes of

action accrued. Powell v. City of Danville, 253 Ill. App. 3d 667, 668, 625 N.E.2d 830, 830 (1993).



                                                 7
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 8 of 33 Page ID #1397




It is settled that the “discovery rule applies to actions brought under the Consumer Fraud Act.”

Kopley Group V., L.P. v. Sheridan Edgewater Properties, Ltd., 376 Ill. App. 3d 1006, 1021, 876

N.E.2d 218, 231 (2007). Illinois courts have explained the discovery rule, along with the

requirement of diligent inquiry, as follows:

               The statute starts to run when a person knows or reasonably should know of
               his injury and also knows or reasonably should know that it was wrongfully
               caused. At that point the burden is upon the injured person to inquire further
               as to the existence of a cause of action.

Id. With Dr. Bashir’s sanction not published until 2020, the Plaintiff had no way to know that the

defendant was inappropriately prescribing controlled substances. Under the discovery rule, the

time to allotted to sue Dr. Bashir has only just begun.

       Taking all inferences of fact and law in favor of the Plaintiff, as the Court must, it cannot

be said that the Plaintiff cannot establish a cause of action against the in-state defendant, Dr.

Bashir, and thus, McKinsey’s fraudulent joinder claim fails. As a result, the case must be

remanded to Illinois state court.

               c. Fraudulent misjoinder has not been recognized by the Seventh Circuit and
                  the Southern District has uniformly refused to apply this controversial
                  theory.

       The Seventh Circuit has not addressed the validity of the doctrine of fraudulent misjoinder

declared in Tapscott v. MS Dealer Service Corp., 77 F.3d 1353 (11th Cir. 1996) nearly 25 years

ago. In the Tapscott decision, the Court essentially created a new basis for federal subject matter

jurisdiction. Neither the United States Supreme Court nor the Seventh Circuit have yet passed on

whether such an expansion of jurisdiction is appropriate. As a consequence, the Southern District

of Illinois has uniformly refused to apply the doctrine of fraudulent misjoinder until it receives

some guidance from a controlling court:




                                                 8
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 9 of 33 Page ID #1398




                courts in this district have consistently refused to follow the doctrine
                outlined in Tapscott v. MS Dealer Service Corp., 77 F.3d 1353 (11th Cir.
                1996), due to the lack of clarity and ease of application, among other
                reasons. Baker v. Johnson & Johnson, 709 F. Supp. 2d 677, 686 (S.D. Ill.
                2010) (“courts have struggled with virtually every aspect of the meaning
                and scope of the doctrine”). The Court declines to recognize such doctrine,
                until such time as the doctrine is addressed by the Supreme Court of the
                United States or the Seventh Circuit Court of Appeals.

Feeley v. Bayer Corp., 18-CV-2090-NJR-GCS, 2019 WL 4261545, at *4 (S.D. Ill. Sept. 9, 2019),

See also, Robinson v. Ortho-McNeil Pharm., Inc., 533 F. Supp. 2d 838, 842 (S.D. Ill. 2008);

Roland v. Janssen Research & Dev., LLC, 3:17-CV-00582-DRH, 2017 WL 3033786, at *3 (S.D.

Ill. July 18, 2017); Douthit v. Janssen Research & Dev., LLC, 3:17-CV-00439-DRH, 2017 WL

2492661, at *3 (S.D. Ill. June 9, 2017); Woodall v. Janssen Research & Dev., LLC, 17-0441-DRH,

2017 WL 2495410, at *3 (S.D. Ill. June 9, 2017); Reeves v. Pfizer, Inc., 880 F. Supp. 2d 926, 927

(S.D. Ill. 2012); In re Yasmin & Yaz (Drospirenone) Mktg., Sales Practices & Products Liab.

Litig., 779 F. Supp. 2d 846, 857 (S.D. Ill. 2011); Baker v. Johnson & Johnson, 709 F. Supp. 2d

677, 686 (S.D. Ill. 2010); Rutherford v. Merck & Co., Inc., 428 F. Supp. 2d 842, 851 (S.D. Ill.

2006).

         In Rutherford, Judge Murphy explained the difficulties with the doctrine thusly:

                This Court gives respectful consideration to decisions of courts of appeals
                in sister circuits, see Colby v. J.C. Penney Co., 811 F.2d 1119, 1123 (7th
                Cir.1987), but the Court declines to follow Tapscott. In the Court's view,
                whether viable state-law claims have been misjoined—even “egregiously”
                misjoined—is a matter to be resolved by a state court. Nothing in the
                jurisprudence of the Supreme Court of the United States regarding
                fraudulent joinder suggests that the joinder of non-fraudulent claims is a
                question that implicates the subject matter jurisdiction of a federal court.

Rutherford, 428 F. Supp. 2d at, 851. Further, Judge Murphy pointed out that federal courts have

traditionally held that matters of state procedure, including joinder of parties and claims, have no

bearing on the existence or nonexistence of federal subject matter jurisdiction, thus, Judge




                                                 9
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 10 of 33 Page ID #1399




Murphy’s view was that “fraudulent misjoinder” is an improper expansion of the scope of federal

diversity jurisdiction. Id. “As the Court noted in Rutherford, the jurisprudence of the Supreme

Court of the United States has never even hinted at the recognition of misjoinder of legally viable,

non-fraudulent claims under state law as a species of fraudulent joinder; in fact, the longstanding

principle in the federal courts has been that questions of joinder, particularly under state rules of

civil procedure, do not implicate federal subject matter jurisdiction.” Robinson v. Ortho-McNeil

Pharm., Inc., 533 F. Supp. 2d 838, 842 (S.D. Ill. 2008). While jurisdictional rules ought to be

simple and precise so that judges and lawyers are spared having to litigate over not the merits of a

legal dispute but where and when those merits shall be litigated. Rutherford, 428 F. Supp. 2d at

852, quoting, In re Lopez, 116 F.3d 1191, 1194 (7th Cir.1997). However, the doctrine of

fraudulent joinder escapes easy application as it relies on a subjective standard of “egregiousness”

that is not capable of being reduced to a simple and precise formula. “[U]nder Tapscott, something

more than ‘mere misjoinder’ of parties may be required to find fraudulent misjoinder. Precisely

what the ‘something more’ is was not clearly established in Tapscott and has not been established

since.” In re Bridgestone/Firestone, Inc., 260 F. Supp. 2d 722, 728 (S.D. Ind. 2003).

       Further, as set forth above, the joinder of the claims against the defendants in this case are

clearly proper and not egregiously misjoined in that they are the same transaction or series of

transaction—two links in the same chain that led to a tragic excess of opioid medication being

distributed in the county. The Court should refuse to recognize and apply the troubled doctrine

of fraudulent misjoinder and remand this case between non-diverse parties to state court from

whence it came.




                                                 10
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 11 of 33 Page ID #1400




    III.       “RELATED-TO” JURISDICTION UNDER 28 USC § 1334(b) IS NOT A BASIS
               FOR REMOVAL.

           McKinsey’s third ground for removal is that the County’s claims are “related to” Purdue

Pharma’s bankruptcy proceeding. Notably, however McKinsey does not seek to transfer this

proceeding to bankruptcy court overseeing that bankruptcy. Instead, it seeks to consolidate the

actions against it in a separate multi-district litigation to be established in the Southern District of

New York. See Motion to Transfer, Doc. 1 filed March 5, 2021, In re McKinsey & Company, Inc.,

National Prescription Opiate Consultant Litigation, MDL No. 2996 (J.P.M.L. 2021) In essence,

the McKinsey cites federal bankruptcy jurisdiction in an effort to avoid state court proceedings,

not because this case is appropriately consolidated with Purdue’s ongoing administration and

reorganization. It is not. For the following reasons, the exercise of federal jurisdiction over this

case because Purdue is already in bankruptcy is improper, and the Court should remand this action

to state court for further proceedings.

               a. There is no jurisdiction under 28 USC § 1452(a) because Plaintiff is a
                  governmental unit enforcing its police or regulatory power.

           Section 1452 governs the removal of certain state actions related to ongoing bankruptcy

proceedings. McKinsey’s argues the County’s claims are removable under Section 1452(a)

because they are “related to” Purdue’s bankruptcy proceeding. That statute provides:

           A party may remove any claim or cause of action in a civil action other than a
           proceeding before the United States Tax Court or a civil action by a governmental
           unit to enforce such governmental unit’s police or regulatory power, to the
           district court for the district where such civil action is pending, is such district court
           has jurisdiction of such claim or cause of action under section 1334 of this title.

(emphasis added.)




                                                      11
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 12 of 33 Page ID #1401




               i.      Madison County is a “governmental unit.”

       The United States Bankruptcy Code defines a “governmental unit” to mean “United States;

State; Commonwealth; District; Territory; municipality; foreign state; department, agency, or

instrumentality of the United States (but not a United States trustee while serving as a trustee in a

case under this title), a State, a Commonwealth, a District, a Territory, a municipality, or a foreign

state; or other foreign or domestic government. 11 USCA § 101(27).

       By its terms, then, the very statute McKinsey cites in favor of federal jurisdiction carves

out and excludes from federal jurisdiction the instant action. Plaintiff Madison County is a local

government (or, in the terms of the statute, an “other foreign or domestic government”) and the

instant lawsuit seeks to enforce the County’s police or regulatory power.

               ii.     This action is an exercise of the County’s police or regulatory power.

       In order to determine whether an action constitutes an exercise of a governmental unit’s

police or regulatory power, courts employ two “tests,” the pecuniary interest test and the public

policy test. In re RGV Smiles by Rocky L. Salinas D.D.S. P.A., 2021 WL 112182, at *4 (Bankr.

S.D. TX January 6, 2021); see also In re Halo Wireless, 684 F.3d 581, 588 (5th Cir. 2012); SEC

v. Brennan, 230 F.3d 65, 71 (2nd Cir 2000) (“[T]he purpose of this exception is to prevent a debtor

from ‘frustrating necessary government functions by seeking refuge in bankruptcy court.”). “If a

court finds that the governmental unit’s actions are aimed at protecting a pecuniary governmental

interest or adjudicating private rights, as opposed to protecting public safety and health or

effectuating public policy,” then bankruptcy jurisdiction may obtain. In re RGV Smiles, 2021 WL

112183 at *4. Here, where the County’s actions seek to protect public safety and health and/or

effectuate public policy, remand is required because federal jurisdiction is lacking. Id.




                                                 12
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 13 of 33 Page ID #1402




                       1. The Pecuniary Interest Test

       “Where a governmental unit acts primarily to further its financial interests, and not

primarily to protect public health and safety, that action satisfies the pecuniary interest test and the

automatic stay applies.” Id. at 4. Typical examples of acting in the governmental unit’s pecuniary

interest are action to collect taxes, or actions stemming from “a debt arising from normal

commercial transactions to purchase goods or services.” Id.

       The primary driver of the instant action is the County’s focus on public safety and health.

See Id. at *5 (“Often a governmental unit’s enforcement of its police or regulatory powers have a

pecuniary element to it. What matters, however, is whether the pecuniary interest is the primary

driver behind the unit’s action or whether the focus is on public safety and health.”). The County

is neither seeking to collect a tax, nor acting on its own behalf with respect to commercial

transactions to which the County was a party. Rather, the County’s complaint makes abundantly

clear that it brings this action for public health and safety reasons related to the devastating effect

that the opioid crisis has had on its population.

                       2. The Public Policy Test

       Similar to the Pecuniary Interest test, the Public Policy test inquires as to “whether the

government is effectuating public policy rather than adjudicating private rights.” Id. at *6. Like

the Pecuniary Interest test, the Public Policy test is evaluated on the basis of the totality of

circumstances. In re Halo Wireless, Inc., 684 F.3d at 588.

       Here, the County seeks to effectuate public policy related to the health and welfare of its

citizenry, where the opioid crisis has run rampant. Accordingly, the instant action is typical

exercise of a governmental unit’s police or regulatory power, and is therefore exempt from removal

under the plain language of Section 1452(a).




                                                    13
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 14 of 33 Page ID #1403




           b. The instant action is not “related to” the Purdue bankruptcy.

       As stated throughout the complaint, the County is seeking redress from McKinsey relating

to their culpability for the ongoing nationwide opioid crisis. As much as McKinsey may wish to

emphasize the complaint’s discussions of its conduct with Purdue, the fact is that the complaint

alleges a far wider role for McKinsey than merely advising one company. And indeed, the

complaint alleges that the work McKinsey performed for Purdue benefitted its other opioid clients.

See 1st Am. Comp. ¶ 116, fn. 36 (“Purdue’s marketing force was indirectly supporting sales of

millions of pills marketed by rival companies;” “Especially worth noting is that this strategy also

benefitted McKinsey’s other opioid clients, such as Johnson & Johnson.”); Id. at 154 (“[O]n March

14, 2002 McKinsey prepared a confidential report for Johnson & Johnson regarding how to market

their opioid Duragesic.”). What is more, an entire section of the County’s complaint is entitled

“Increasing the Overall Size of the Opioid Market: the Larger the Pie, the Larger the Slice.” See

1st Am. Com. Section IV.e.ii.5 (emphasis added).

       McKinsey’s theory of “related-to” jurisdiction in this context would have a curious effect

on bankruptcy jurisdiction jurisprudence. Indeed, in McKinsey’s way of thinking, any time any

industry participant, co-conspirator, or link in the chain involved in mass tort litigation chooses to

become a bankruptcy debtor, that would effectuate jurisdiction over all mass tort claims against

any industry participant alleged to have engaged in conduct roughly similar to that of the debtor.

Federal bankruptcy jurisdiction is not limitless. Rather, “common sense cautions against an open-

ended interpretation of the ‘related to’ statutory language ‘in a universe where everything is related

to everything else.’” Matter of FedPak Sys., Inc., 80 F.3d 207, 214 (7th Cir. 1996) (quoting G.

Dunne, The Bottomless Pit of Bankr. Jurisdiction, 112 Banking L.J. 957 (Nov–Dec.1995))




                                                 14
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 15 of 33 Page ID #1404




       McKinsey correctly identifies the test for “related-to” jurisdiction. The question is

“whether the outcome of that proceeding could conceivably have any effect on the estate being

administered in bankruptcy.” Pacor, 743 F.2d at 994 (emphasis in original); see Specialty Mills,

Inc. v. Citizens State Bank, 51 F.3d 770, 774 (8th Cir. 1995) (citing Pacor and stating “[w]e have

adopted the ‘conceivable effect’ test for determining whether a civil proceeding is related to a

bankruptcy case.”).

       This “conceivable effect” test requires certainty that is lacking in the instant case. Whether

an action could “conceivably” have an effect on the bankruptcy proceeding is predicated on

whether the allegedly related lawsuit would affect the bankruptcy without the intervention of

another lawsuit. See In re Combustion Eng’g, Inc., 391 F.3d 190, 227 (3rd Cir. 2004) as amended;

In re Federal-Mogul Global, Inc., 300 F.3d 368, 382 (3rd Cir. 2002)(finding that “related to”

jurisdiction arises where “the allegedly related lawsuit would affect the bankruptcy proceeding

without the intervention of yet another lawsuit.”)(emphasis added); Johndrow v. General Motors

Corp., 286 B.R. 133, 135 (E.D. Mo. 2002).

               i.     Contingent indemnity obligations do not support jurisdiction.

       McKinsey argues that “where a third party claim may give rise to a potential

indemnification or contribution claim against the estate, the third party claim will have a

conceivable effect on the estate.” Notice of Removal ¶ 30 (citing In re Sun Edison, Inc., 576 B.R.

453, 462-63 (Bankr. S.D.N.Y.)).

       However, none of the conditions precedent that might entitle McKinsey to a claim for

indemnification have been met. McKinsey has not asserted any indemnity or contribution claims

against Purdue in the bankruptcy proceedings. Nor has McKinsey has not filed any proof of claim

in the Purdue proceedings. See General Elec. Cap. Corp. v. Pro-Fac Coop. Inc., et al., 2002 WL




                                                15
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 16 of 33 Page ID #1405




1300054, at *2 (S.D.N.Y. June 12, 2002)(declining to exercise “related to” jurisdiction where the

Debtor was not a named party and defendant’s basis for “related to” jurisdiction was that that

defendant had already filed contribution and indemnity claims in the bankruptcy proceeding.) See

also In re Federal-Mogul Global, Inc., 300 F.3d 368, 382 (3rd Cir. 2002)(finding that “related to”

jurisdiction arises where “the allegedly related lawsuit would affect the bankruptcy proceeding

without the intervention of yet another lawsuit.”)(emphasis added).

       Though McKinsey argues that “the County’s claims in this Action, if successful, could also

give rise to indemnification and/or contribution claims by McKinsey against Purdue and therefore

may affect property of Purdue’s bankruptcy estate,” that is insufficient to confer federal

jurisdiction over the County’s claims. The prospect that McKinsey might choose to initiate a

separate lawsuit against Purdue in the future is precisely the sort of “prospective additional

lawsuits” that a proper analysis of “related-to” jurisdiction disregards. See In re Combustion Eng’g,

Inc., 391 F.3d 190, 227 (3rd Cir. 2004).

       Moreover, there is no evidence that McKinsey has ever sought to pursue any

indemnification or contribution claims against the Purdue estate despite the filing of the Chapter

11 Plan in the Purdue bankruptcy on March 15, 2021. McKinsey did not file any proof of claim in

Purdue’s bankruptcy. See In re Fed.-Mogul Glob., Inc., 282 B.R. 301, 305 (Bankr. D. Delaware

2002)(denying bankruptcy jurisdiction where defendant had failed to pursue its indemnity rights

against debtors in the past); Retirement Systems of Alabama v. J.P. Morgan Chase & Co., 285 B.R.

519, 526 (Bankr. M.D. AL 2002)(“[T]he filing of a proof of claim by a third-party against a debtor

in order to see to enforce an indemnity agreement against the debtor merely transforms the

improbable into the conceivable.”)(internal citations omitted); see also In re U.S Brass Corp., 173

B.R. 1000, 1004 (Bankr. E.D. TX 1994). While plaintiff does not argue or conceded that a filing




                                                 16
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 17 of 33 Page ID #1406




of a proof of claim – without more – is sufficient to confer “related to” jurisdiction, McKinsey has

not fulfilled even this most basic of pre-requisites. See In re Spaulding & Co., 131 B.R. 84, 89

(N.D. IL 1990)(explaining that if the defendant filed a proof of claim against the debtor, then “it

may be necessary to revisit the [jurisdictional] issue.”).

       Indeed, “even if [the party seeking removal] were a creditor in the case, ‘related to’

jurisdiction ordinarily cannot be premised on indemnification rights against the debtor, the impact

of which is potential rather than actual.” In re Imerys Talc America, Inc., 2019 WL at *4 (quoting

In re ALT Hotel, Inc., 479 B.R. 781, 807 (Bankr. N.D. Ill. 2012). “An indemnification agreement

between a defendant and a non-party bankrupt debtor does not automatically supply the nexus

necessary for the exercise of ‘related-to’ jurisdiction. Steel Workers Pension Trust v. Citigroup,

Inc., 295 B.R. 747, 750 (E.D. Pa. 2003).

                       1. McKinsey’s agreement with Purdue does not give rise to “related
                          to” jurisdiction for the County’s claims.

       The seminal case on “related-to” jurisdiction based on a debtor’s potential indemnity

liability is Pacor, Inc. v. Higgins, in which the Third circuit considered whether a state tort case

against an asbestos supplier could be removed and consolidated with a bankruptcy proceeding

initiated by the product’s manufacturer based on potential indemnity obligations owed by the

manufacturer. 743 F.2d at 986; see Specialty Mills, 51 F.3d at 774 (recognizing the eighth circuit

has adopted Pacor’s “conceivable effect” test). Holding that removal was improper in Pacor, the

court of appeals framed the issue as whether the suit between the non-debtors “could give rise to

any automatic liability” for the debtor. Pacor, 743 F.2d at 995 (emphasis added). The court

observed that even if the plaintiffs successfully recovered damages from the supplier, it “would

still be obligated to bring an entirely separate proceeding to receive indemnification.” Id. And res




                                                  17
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 18 of 33 Page ID #1407




judicata would not bind the debtor, permitting it to relitigate any issue relating to its duty to

indemnify the supplier. Id.

        Similarly, a non-debtor in In re Federal-Mogul Global, Inc. attempted to funnel thousands

of tort cases into a bankruptcy court based on contractual indemnity potentially owed by the debtor.

See generally, 300 F.3d 368 (3d Cir. 2002). The debtor manufactured products implicated by

thousands of asbestos-related lawsuits. Id. at 372. Unlike the instant litigation, the debtor in

Federal-Mogul was a named defendant in the tort litigation, but the plaintiffs discontinued

proceeding against it in the state court actions. Id. at 372-73. The lower court held that it lacked

subject matter jurisdiction because the plaintiffs’ claims against the non-debtor defendants did not

“relate to” the bankruptcy proceedings. One non-debtor defendant, Chrysler, argued its contractual

right to indemnity supported the exercise of “related to” jurisdiction.” Id. at 376. After observing

that no court has “endorse[d] the proposition that any contract of indemnification will support an

extension of related-to jurisdiction,” the district court held the indemnity provisions incorporated

by “boiler-plate” purchase orders could not support jurisdiction. Id. (original emphasis). The court

of appeals refused to disturb the district court’s ruling. Id. at 382, 384.

        Pacor and Federal–Mogul require the following inquiry: (1) Is the debtor’s liability

automatically triggered when the purported related action against the party seeking

indemnification begins? And (2) is a subsequent lawsuit against the debtor a prerequisite to

finding indemnification? Steel Workers Pension Tr. v. Citigroup, Inc., 295 B.R. 747, 753 (E.D. Pa.

2003). If the answer to the first question is no, or if the answer to the second is yes, then ‘related

to’ jurisdiction does not exist. Id.




                                                  18
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 19 of 33 Page ID #1408




                        2. McKinsey’s indemnity and contribution language does not support
                           jurisdiction.

        McKinsey generically avers that “Purdue has contractually agreed to indemnify McKinsey

for all claims brought by third parties against Purdue or McKinsey (including reasonable legal

fees) arising out of services to Purdue, ” and further that “this Action, if successful, could give rise

to indemnification and/or contribution claims by McKinsey against Purdue and therefore may

affect property of Purdue’s bankruptcy estate. Notice of Removal ¶¶ 37-38. No further detail

regarding the scope, contours, or limits of these contractual provisions was provided.

        McKinsey argues that “where a third-party claim may give rise to a potential

indemnification or contribution claim against the estate, the third party claim will have a

conceivable effect on the estate.” Notice of Removal ¶ 30 (citing In re Sun Edison, Inc., 576 B.R.

453, 462-63 (Bankr. S.D.N.Y.)). But McKinsey fails to explain how Debtor will incur liability

subject to the indemnity provisions given the bankruptcy stay and that plaintiffs across the country

are proceeding only against the non-debtor defendants in state court. See 11 USC § 362(a)(1)(6).

Parry v. Mohawk Motors of Mich, Inc., 236 F.3d 299, 314 (6th Cir. 2000), cert. denied 533 U.S.

951 (“[A]bsent unusual circumstances the stay does not extend to separate legal entities such as

corporate affiliates, partners in debtor partnerships, or to codefendants in pending litigation.”

(internal quotes omitted)); Sav-A-Trip, Inc. v. Belfort, 164 F.3d 1137, 1139 (8th Cir. 1999); Lockett

v. Owens-Corning Fiberglas, 808 S.W.2d 902, 905 (Mo. App. E.D. 1991). Further, as set forth

above, the Debtor’s right to indemnity is remote and conditional.

                        3. McKinsey’s authorities in support in jurisdiction arising out of an
                           indemnification or contribution clause are inapposite.

        The Sun Edison matter cited by McKinsey in favor of its argument that contractual

indemnity provisions with Purdue support “related-to” jurisdiction concerned a release of non-




                                                  19
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 20 of 33 Page ID #1409




debtors contained within a Joint Plan of Reorganization previously confirmed by the bankruptcy

court. In re Sun Edison, 576 B.R. at 455. There, the court held that “the Debtors have failed to

demonstrate… that the Court has jurisdiction to release the Non-Voting Releasors’ third party

claims to the extent set forth in the release.” Id.

         Notwithstanding the lack of objections to the proposed release by creditors, “the Court

expressed concern regarding its authority to bind non-voting creditors (who were entitled to vote)

to the Release,” which included a release of the Debtors’ “Professionals” including “consultants.”

Id. at 456-57. Despite no party ultimately objecting to the Release, the Court nonetheless exercised

its “independent obligation to consider whether it had subject matter jurisdiction to approve it.”

Id. at 457. The Court concluded that it did not: “In short, the Debtors have failed to sustain their

burden of proving that the Court has subject matter jurisdiction to approve the Release in its current

form.”

         Significantly, the precise contours of the proposed release in Sun Edison, and how that

release interacted with potentially relevant indemnification and contribution rights, was a

significant point of inquiry for the Court. Even though, as McKinsey cites, the Sun Edison court

observed that “where a third party claim may give rise to a potential indemnification or

contribution claim against the estate, the third party claim will have a conceivable effect on the

estate,” the court went on to state that “the Release [at issue in the Sun Edison proceeding] is much

broader than the indemnification obligations the Debtors contend support it. For example, the

indemnification obligations… relate only to post-petition acts, but the Release enjoins third party

claims relating in any manner or way to the Debtors…” See Notice of Removal ¶ 30; In re Sun

Edison, 576 B.R. at 463. Accordingly, the Sun Edison court declined to exercise jurisdiction to

approve the release as it was written, concluding that “the reference to certain indemnity




                                                      20
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 21 of 33 Page ID #1410




obligations owed to a few parties does not prove that the outcome of the universe of claims the

Debtors seek to enjoin will have a conceivable effect on the estate.” In re Sun Edison, 576 B.R. at

463.

       Given that McKinsey has provided no details whatsoever regarding the contours of its

indemnity rights vis-à-vis Purdue, the same result should obtain here. See also Retirement Systems

of Alabama v. J.P. Morgan Chase & Co., 285 B.R. 519, 527 (Bankr. M.D. AL 2002)(denying to

exercise “related to” jurisdiction based on an indemnification provision were “the language of the

indemnity agreement is far from certain in establishing when and if indemnification accrues to an

indemnified party.”). The current Chapter 11 Joint Plan submitted by Purdue on March 15, 2021

provides, “any… contract or other obligation applicable to any Debtor shall be void and of no

further force or effect to the extent such contract or other obligation creates an obligation of any

Debtor… for the indemnification or reimbursement of any Person for costs, losses, damages, fees,

expenses, or any other amounts whatsoever relating to or arising from any actual or potential

litigation or dispute... based on or relating to… Opioid Related Activities or otherwise relating to

opioids.” See Section 8.4 of Purdue’s Joint Chapter 11 Plan of Reorganization, Doc. 2487, In re

Purdue Pharma L.P., Case No. 19-23469 (Bankr. S.D.N.Y March 15, 2021). Given this language

nullifying any of Purdue’s indemnification obligations to third parties, McKinsey’s purported

rights of indemnification vis-à-vis the Purdue estate are quite uncertain at the present moment, and

becoming more infirm by the day. It is an insufficient basis for federal jurisdiction over the

County’s claims.

       In re WorldCom, Inc. Securities Litigation, another case cited by McKinsey, is likewise

inapposite to the analysis of whether the McKinsey’s purported indemnification and contribution

claims may give rise to ‘related-to” jurisdiction in this litigation. There, the indemnification rights




                                                  21
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 22 of 33 Page ID #1411




relied upon by the defendants as a basis of removal were found in the debtor’s own by-laws, as

opposed to a contract with a third party. In re WorldCom, 293 B.R. at 320. Here, McKinsey argues

that “Purdue has contractually agreed to indemnify McKinsey for all claims brought by third

parties against Purdue or McKinsey (including reasonable legal fees) arising out of services to

Purdue.” Notice at Para. 37. But no details of the indemnification provisions beyond McKinsey’s

own description is provided, and the precise contours of any contractual obligations between

Purdue and McKinsey should be known before relying on them as grounds for asserting federal

jurisdiction over the County’s state law claims. See Linardos v. Fortuna, 157 F.3d 945, 947 (2nd

Cir. 1998)(“It is also hornbook law that the party invoking federal jurisdiction bears the burden of

proving facts to establish that jurisdiction.”).

        A separate WorldCom lawsuit is instructive, and directly analogous to the facts of the

instant lawsuit. In Retirement Systems of Alabama v. J.P. Morgan Chase & Co., the court declined

to exercise “related to” jurisdiction over a state court lawsuit brought by an investor suing “a

number of entities and persons allegedly, and/or with culpable knowledge of, the events and

transactions leading to WorldCom’s bankruptcy.” 285 B.R. 519, 521 (Bankr. M.D. Al. 2002). Just

like the County’s claims against McKinsey, the plaintiff in Retirement Systems of Alabama alleged

that defendants aided and abetted the debtor (WorldCom) in wrongful acts that contributed to

WorldCom’s collapse. Id. at 521-22.

        Finally, the contribution and indemnification concerns present in In re Purdue Pharma –

a case heavily relied upon by Defendant – are absent here. There, Purdue was a named co-

defendant in the enjoined action, and the statutory cause of action that was enjoined were claims

under the Tennessee Drug Dealer Liability Act, which provides a statutory contribution claim




                                                   22
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 23 of 33 Page ID #1412




where “any person subject to liability under the TDDLA has a right of action against another

person subject to liability under this chapter.” In re Purdue Pharma, 619 B.R. at 52.

               ii.    McKinsey’s claim that the County’s claims are “highly interconnected
                      with the conduct and actions of Purdue” does not support jurisdiction.

        McKinsey’s arguments in favor of “related-to” removal have recently been addressed –

and dismissed – in this District. In In re: Imerys Talc American, Inc., 2019 WL 2575048 (Bk. W.D.

OK June 21, 2019), plaintiffs brought personal injury claims against Johnson & Johnson, alleging

injury stemming from talc products, as well as Imerys, a supplier of talc to Johnson & Johnson.

Upon Imerys declaring bankruptcy, Johnson & Johnson sought removal of state court actions on

the basis that the talc claims were “related to” Imerys’ bankruptcy.

        There, despite the Debtor being a named Defendant in the state court litigation (which is

not the case here – Madison County has filed its action solely against McKinsey), the Imerys court

nonetheless declined to exercise federal “related-to” jurisdiction and remanded the proceedings to

state court. The Court emphasized that the defendant seeking removal based on “related-to”

jurisdiction had not filed its own proof of claim in the relevant bankruptcy proceeding. “For

jurisdiction, ‘there must be something to evidence the impact, like a proof of claim.’” 2019 WL at

*4 (quoting Salem Mills, Inc. v. Wisconsin Tool and Stamping Co., 148 B.R. 505, 509 Bankr. N.D.

Ill. 1992).

        McKinsey cites In re Gardner in support of the proposition that a civil proceeding is

“related to” a bankruptcy proceeding where “the outcome of that proceeding could conceivably

have any effect on the estate being administered in bankruptcy. Notice of Removal ¶ 28. Gardner,

however counsels in favor of declining jurisdiction over this litigation. The Gardner case

“involve[d] the conflict between two creditors over property [not] property of the bankruptcy

estate.” In re Gardner. 913 F.2d 1515, 1518 (10th Cir. 1990). Because the dispute concerned



                                                23
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 24 of 33 Page ID #1413




property outside of the bankruptcy estate, the Gardner court remanded the proceedings to state

court. Id. The same result should obtain here, where Purdue is not a named defendant and the assets

that would be used to satisfy any judgment in favor of the County are held by McKinsey, and are

not a part of the Purdue bankruptcy estate.

       Similarly, just as the trustee in the Gardner matter had not claimed an interest in

defendant’s property, the trustee in the Purdue bankruptcy has not claimed any interest in property

held by McKinsey. See Id. at 1519 (citing In re Federal Shopping Way, 717 F.2d 1264, 1272 (9th

Cir. 1983)(no bankruptcy jurisdiction where dispute concerned non-estate property and the

bankruptcy trustee claimed no interest in the property)). For those reasons, the Gardner court

declined to exercise jurisdiction over the state law claims, because “to hold otherwise would lead

to almost unlimited jurisdiction by the bankruptcy court.” Gardner, 913 F.3d at 1519 (citing In re

Dickinson Lines, Inc. 47 B.R. 653, 656 (Bankr. D. Minn. 1985).

       McKinsey also relies on a recent decision in the ongoing bankruptcy of Purdue Pharma

enjoining claims against Richard Sackler for the proposition that the instant action would have a

“conceivable effect” on the Purdue bankruptcy. In re Purdue Pharma concerned state law claims

brought against Richard Sackler, Purdue’s former president and co-chairman (and, through various

intermediary entities, a beneficial owner of the debtor Purdue. 619 B.R. at 42. Richard Sackler was

defined as a “Related Party” in the Purdue bankruptcy. There, the district court affirmed the ruling

of the bankruptcy judge enjoining state law claims against Richard Sackler for these unique and

specific reasons given his ownership of and role at Purdue.

       The Purdue Pharma decision is readily distinguishable from the instant claims against

McKinsey. Unlike Richard Sackler, McKinsey is neither a debtor nor a “Related Party” in the




                                                24
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 25 of 33 Page ID #1414




Purdue bankruptcy. 1 For instance, one of the “conceivable effects” of pursuing litigation against

Richard Sackler individually during the ongoing Purdue bankruptcy proceedings was that the

plaintiffs “could not try a case against the Related Parties [such as Richard Sackler] without

involving Purdue in discovery and related matters, which would impose costs on the Debtors

estate.” Id. at 45 (emphasis added). This concern does not exist in the present action.

       Second, the Purdue Pharma court noted that claims against Related Parties may have

collateral estoppel effects on cases against the debtors. Id. at 45. Because of the concerns that

claims against Dr. Sackler might hinder “the likelihood of a successful reorganization” by “adding

new creditors to the priority order of claims to the res,” the court held that the injunction barring

the pursuit of claims against Related Parties was appropriate. Id. at 45. None of those concerns

exist here, where the Purdue debtors have already submitted their plan, and no new creditors arise

out of the County’s action. See Notice of Removal ¶¶ 31-31 (arguing the County is already a

creditor in the Purdue bankruptcy).

       Furthermore, the Purdue Pharma court noted that the “the balance of hardships and public

interest factors” favored an injunction inclusive of claims against “Related parties” because “the

broad injunction was necessary to preserve any reasonable prospect of success for a future

reorganization plan.” 619 B.R. at 45-46 (internal citations omitted). The reason the broad

injunction was necessary was because “the [then-proposed] Settlement Structure depended on the




1
 The defined list of “Related Parties” in the Purdue bankruptcy is extensive. It includes 96 separate
partnerships, limited liability companies, corporations, trusts, and individuals related to the Purdue
bankruptcy as of March 1, 2021.

By that date, McKinsey had been named in multiple lawsuits nationwide regarding its conduct in
the opioid crisis. Nevertheless, neither McKinsey, nor any individuals working for McKinsey, are
identified as a “Related Party” in the Purdue bankruptcy proceedings. See Doc. 224, fn. 2, In re
Purdue Pharm L.P., Case No. 10-08280-rdd (Bankr. S.D.N.Y. March 3, 2021).

                                                 25
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 26 of 33 Page ID #1415




sale of Purdue’s overseas affiliates (the IACs), which were not owned by the Debtors, but the

Sackler family.” Id. at 46. Because continued litigation against Related Parties, such as Richard

Sackler, “might reach the assets invested in the IACs, and threaten the funding stream of the [then-

proposed] Settlement Structure.” Id. at 46.

          These concerns are simply absent with respect to the instant litigation against McKinsey.

McKinsey is neither a “Related Party,” norm, crucially, an owner of assets intended to be

contributed to the Purdue bankruptcy estate as a condition of the reorganizaton. Accordingly,

McKinsey does not argue – nor can it – that claims against it may impact the funding stream of

the res because such claims do not implicate an ownership interest in assets intended to fund

Purdue’s reorganization plan. McKinsey is not alleged to have an ownership interest in any IAC,

and any judgment obtained against McKinsey would not have any effect on the ownership of the

IACs or the funding of the Purdue bankruptcy reorganization plan.

          Nor does In re WorldCom support the exercise of jurisdiction over the County’s claims.

That case concerned the bankruptcy of WorldCom, a public company whose shareholders sued the

company’s accountant in state court alleging state and federal securities law violations. 293 B.R.

at 311. An MDL had already been established to consolidate multiple class action complaints

alleging substantially similar claims against the same defendants as were at issue in the WorldCom

case. See 293 B.R. at 313. The WorldCom court, then, only considered whether an individual – as

opposed to a class-action – lawsuit filed in state court was amenable to federal jurisdiction where

the same claims were already “moving forward” in federal court. Id. AT 313-314. There are no

comparable claims already moving forward in this the case of McKinsey. In fact, the County’s

complaint was the first in the country to allege wrongdoing by McKinsey related to the opioid

crisis.




                                                 26
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 27 of 33 Page ID #1416




           c. Mandatory abstention requires the Court to remand this action.

       Even if this Court determines that “related to” subject matter jurisdiction obtains in this

case, this Court must abstain from exercising “related-to” jurisdiction under Section 1334(c). The

plain terms of the statute require mandatory abstention where, as here, the action was

“commenced” in a state forum of appropriate jurisdiction. In re Migard Corp., 204 B.R. 764, 774

(10TH Cir. 1997).

       Mandatory abstention derives from 28 U.S.C. § 1334(c)(2). A court must abstain and

remand a case premised on “related-to” jurisdiction if: (1) the motion to abstain was timely; (2)

the action is based on a state law claim; (3) the action is “related to” but not “arising in” a

bankruptcy case or “arising under” the bankruptcy code; (4) federal courts would not have

jurisdiction absent its relation to the bankruptcy case; (5) an action is commenced in state court;

and (6) the action can be timely adjudicated in the state forum. Id. Mandatory abstention does not

apply to “core” bankruptcy proceedings. 28 U.S.C. § 157(b)(1); see also In re 4 Front Petroleum,

Inc., 345 B.R. 744, 754-55 (Bankr. N.D. OK 2006)(declining to exercise jurisdiction over state

law claims brought by a bankruptcy trustee asserted against a consultant alleged to have aided and

abetted violations of fiduciary duties owed to the debtor).

       Initially, this action is not a “core” proceeding, as it not directly related to a bankruptcy

court’s central function. Mt. McKinley Ins. Co. v. Corning Inc., 399 F.3d 436, 448 (2d Cir. 2005);

see In re S&M Constructors, Inc., 144 B.R. 855, 860 (Bankr. W.D. Mo. 1992) (explaining core

proceedings). Core proceedings encompass claims predicated on a right created by Title 11 as well

as claims that have no existence outside of bankruptcy. S&M Constructors, 144 B.R. at 860;

Shiboleth v. Yerushalmi, 412 B.R. 113, 116-17 (S.D.N.Y. 2009). Non-core proceedings, by




                                                27
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 28 of 33 Page ID #1417




contrast, involve the adjudication of state-created private rights where the outcome of such

proceedings could affect the bankruptcy estate. Shiboleth, 412 B.R. at 116.

       Section 157(b) sets forth a non-exclusive list of core proceedings in bankruptcy. 28 U.S.C.

§ 157(b). Section 157(b)(2)(O) specifically excepts personal injury claims from core proceedings,

stating that core proceedings include “other proceedings affecting the liquidation of the assets of

the estate or the adjustment of the debtor-creditor or the equity security holder relationship, except

personal injury tort or wrongful death claims.” 28 U.S.C. § 157(b)(2)(O). “[L]iquidation or

estimation of contingent or unliquidated personal injury tort or wrongful death claims against the

estate for purposes of distribution in a case under title 11” are also excluded from the definition of

core proceedings. See 28 U.S.C. § 157(b)(2)(B). Further, numerous courts have held that personal

injury claims underlying a state cause of action are not core issues under § 157. See, e.g.,

Lichtenfels v. Electro-Motive Diesel, Inc., No. CIV. A. 09-1590, 2010 WL 653859, at *7 (W.D.

Pa. Feb. 22, 2010) (finding asbestos exposure proceeding was non-core “because the proceeding

[wa]s a personal injury tort, and its only putative relation to the GM bankruptcy [wa]s its possible

effect upon the bankruptcy’s administration”); Broyles v. U.S. Gypsum Co., 266 B.R. 778, 783

(E.D. Tex. 2001) (“The causes of action pursued in the underlying [asbestos personal injury] case

are state law claims of personal injury through fraud, negligence, and other allegations sounding

in tort. As such, they are not core issues as defined in 28 U.S.C. § 157.”); Wingate v. Insight Health

Corp., No. 7:13CV00142, 2013 WL 1951897, at *5 (W.D. Va. May 10, 2013); Nase v. TECO

Energy, Inc., No. 09-7659, 2010 WL 924290, at *3 (E.D. La., March 9, 2010).

       Here, the state court action consists of state law claims against a non-debtor that do not

arise in or under the bankruptcy code. Further, Debtor will not be a liable defendant in this action,

which precludes it from having a direct impact on the bankruptcy proceeding. Mt McKinley, 399




                                                 28
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 29 of 33 Page ID #1418




F.3rd at 448-49. Thus, this case is a non-core proceeding and subject to mandatory abstention

under Section 1334(c)(2).

        In addition to being a non-core proceeding, this proceeding satisfies the requirements of

Section 1334(c)(2). First, the County’s motion to abstain was timely. McKinsey removed this case

on March 4, 2021, and the County promptly filed this Motion for Remand and Abstention.

        Second, the County asserts solely state law claims in its complaint. No federal causes of

action are alleged.

        Third, the action does not “arise in” a bankruptcy case or “arise under” the bankruptcy

code. Instead, this an action by a governmental unit enforcing its police or regulatory powers filed

in state court against a defendant who is neither a debtor nor a “Related Party” in the Purdue

bankruptcy.

        Fourth, Section 1334 provides the sole basis for federal jurisdiction. McKinsey’s

alternative theories of federal jurisdiction have already been addressed supra.

        Fifth, this action was commenced in state court on January 29, 2021 in Madison County,

Illinois. Section 1334(c)(2) requires that the proceeding was “commenced in a State forum of

appropriate jurisdiction,” as was done here.

        Sixth, this action can be timely adjudicated. Whether a matter can be “timely adjudicated”

is a question of both law and fact. Parmalat Capital Fin. Ltd. v. Bank of Am. Corp., 639 F.3d 572,

580–82 (2d Cir. 2011). In determining timeliness, the district court must consider: (1) the backlog

of the state court’s calendar relative to the federal court’s calendar; (2) the complexity of the issues

presented and the respective expertise of each forum; (3) the status of the title 11 bankruptcy

proceeding to which the state law claims are related; and (4) whether the state court proceeding

would prolong the administration or liquidation of the estate. Id. at 580.




                                                  29
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 30 of 33 Page ID #1419




       Since this case satisfies all the mandatory abstention requirements, the Court should

expeditiously remand it to Illinois state court from where it was removed.

           d. Alternatively, this Court should permissively abstain from the case.

       The permissive abstention doctrine is derived from 28 U.S.C. § 1334(c)(1), which states:

       Except with respect to a case under chapter 15 of title 11, nothing in this section
       prevents a district court in the interest of justice, or in the interest of comity with
       State courts or respect for state law, from abstaining from hearing a particular
       proceeding arising under title 11 or arising in or related to a case under title 11.

28 U.S.C. § 1334(c)(1). In determining whether to abstain under § 1334(c)(1), courts typically

consider the following non-exclusive factors:

   1. The extent to which the issues involve difficult or unsettled issues of state law.
   2. The extent to which state law or other esoteric and technical issues predominate.
   3. The effect of abstention on the efficient administration of the bankruptcy proceedings.
   4. The presence of a commenced state law action in which the matter may be determined.
   5. The degree of relatedness to the main bankruptcy proceeding.
   6. The burden on the bankruptcy court's docket.
   7. The likelihood that one of the parties is forum shopping.
   8. The presence or necessity in the proceeding of non-debtor parties.
   9. The existence of a jurisdictional basis other than 28 U.S.C. § 1334.
   10. The existence of a right to a jury trial and whether the parties do or do not consent to jury
       trial in the bankruptcy court.
   11. The financial condition of the parties.
   12. The case's status as a “related” matter rather than a core proceeding.

In re Phelph Technologies, Inc., 238 B.R. 819, 823 (Bankr. W.D. Mo. 1999).

       Here, the totality of factors overwhelmingly weighs in favor of abstention. As stated above,

McKinsey is seeking to have this case transferred to a new multi-district litigation, not an ongoing

bankruptcy proceeding. With this in mind, factor 6 (the burden on the bankruptcy court’s docket)

is a non-sequitor: McKinsey does not purport to transfer this case to the bankruptcy court’s docket.

Factors eight, and eleven are neutral. And factors one, two, three, four, five, seven, nine, ten and

twelve favor abstention. See Klohr v. Martin & Bayley, Inc., 2006 WL 1207141, *4-6 (S.D. IL

2006)(remanding state court litigation on grounds of permissive abstention and equitable remand



                                                 30
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 31 of 33 Page ID #1420




where “a majority of relevant factors favors permissive abstention and equitable remand,”

including “state-law issues predominate over bankruptcy issues;” “no basis for federal jurisdiction

apart from bankruptcy and involves no core proceedings;” “considerations of comity;” and

“principles of fairness require that the plaintiffs be allowed to litigate this lawsuit in their forum

of choice.”).

           e. Equitable remand is appropriate under 28 U.S.C. 1452(b).

       Alternatively, the court should exercise its equitable authority under Section 1452(b) to

remand the County’s claims to state court. That statute provides that “the Court to which such a

claim or cause of action is removed may remand such claim or cause of action on any equitable

ground.” Relevant factors in determining whether a court should exercise its equitable discretion

to remand include: (1) The effect on the efficient administration of the bankruptcy estate; (2) the

predominance of state law issues; (3) the difficulty of applicable state law; (4) comity; (5) the

degree of relatedness or remoteness of the proceeding to the main bankruptcy case; (6) the

existence of a right to jury trial; and (7) prejudice to the involuntarily removed parties. In re Atlas

Computers, Inc., 2010 WL 1490051, *5 (N.D. OK April 13, 2021)(citing Drexel Burnham

Lambert Group, Inc. v. Vigilant Ins. Co., 130 B.R. 405, 407 (S.D.N.Y. 1991).

       McKinsey’s arguments in favor of “related-to” removal have recently been addressed –

and dismissed – under substantially similar factual circumstances. In In re: Imerys Talc American,

Inc., 2019 WL 2575048 (Bk. W.D. OK June 21, 2019), plaintiffs brought personal injury claims

against Johnson & Johnson, alleging injury stemming from talc products, as well as Imerys, a

supplier of talc to Johnson & Johnson. Upon Imerys declaring bankruptcy, Johnson & Johnson

sought removal of state court actions on the basis that the talc claims were “related to” Imerys’

bankruptcy.




                                                  31
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 32 of 33 Page ID #1421




        There, despite the Debtor being a named Defendant in the state court litigation (which is

not the case here – Madison County has filed its action solely against McKinsey), the Imerys court

nonetheless declined to exercise federal “related-to” jurisdiction and remanded the proceedings to

state court. The Court emphasized that the defendant seeking removal based on “related-to”

jurisdiction had not filed its own proof of claim in the relevant bankruptcy proceeding. “For

jurisdiction, ‘there must be something to evidence the impact, like a proof of claim.’” 2019 WL at

*4 (quoting Salem Mills, Inc. v. Wisconsin Tool and Stamping Co., 148 B.R. 505, 509 Bankr. N.D.

Ill. 1992).

        WHEREFORE, for all of the foregoing reasons and, Plaintiff respectfully prays that this

Court grant its Motion to Remand and enter an Order remanding this case to the Circuit Court for

Madison County, Illinois for further proceedings.

 DATED: March 19, 2021                              Respectfully submitted,

                                                    /s/ Ann E. Callis____________
                                                    Ann E. Callis - #6203933
                                                    Eric D. Holland - #6207110
                                                    R. Seth Crompton - #6288095
                                                    Robert J. Evola - #6242860
                                                    HOLLAND LAW FIRM
                                                    211 N. Broadway, Suite 2625
                                                    St. Louis, MO 63102
                                                    Telephone: 314-241-8111
                                                    Facsimile: 314-241-5554
                                                    Email: acallis@hollandtriallawyers.com
                                                    E-mail: eholland@hollandtriallawyers.com
                                                    E-mail: scrompton@holandtriallawyers.com
                                                    E-Mail: revola@hollandtriallawyers.com

                                                    Matthew Browne*
                                                    BROWNE PELICAN PLLC
                                                    7007 Shook Ave.
                                                    Dallas, Texas 75214
                                                    Phone: 405-642-9588
                                                    mbrowne@brownepelican.com
                                                    * pending admission pro hac vice



                                               32
Case 3:21-cv-00254-RJD Document 20 Filed 03/19/21 Page 33 of 33 Page ID #1422




                                                Matthew J. Sill
                                                Fulmer Sill, PLLC
                                                1101 N. Broadway Ave., Suite 102
                                                Oklahoma City, OK 73103
                                                Telephone: 405-509-6300
                                                Facsimile: 800-978-1345
                                                Email: msill@fulmersill.com
                                                * pending admission pro hac vice

                                                Attorneys for Plaintiff


                               CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a true and correct copy of the foregoing document

was electronically filed and served electronically via the Court’s ECF system on all parties

receiving ECF notices on this 19th day of March 2021.

                                           HOLLAND LAW FIRM, LLC
                                           /s/ Ann E. Callis____________
                                           Ann E. Callis - #6203933
                                           Eric D. Holland - #6207110
                                           R. Seth Crompton - #6288095
                                           Robert J. Evola - #6242860
                                           HOLLAND LAW FIRM
                                           211 N. Broadway, Suite 2625
                                           St. Louis, MO 63102
                                           Telephone: 314-241-8111
                                           Facsimile: 314-241-5554
                                           Email: acallis@hollandtriallawyers.com

                                           Attorneys for Plaintiff




                                              33
